We have given full consideration to the rule expressed in Feingold v. Walworth Bros. (238 N. Y. 446) with respect to the extent of the penalty to be imposed for failure of defendant to appear for examination before trial. We find, however, that the examination directed herein was sufficiently extensive to warrant *745striking the answer as a whole for failure of defendant to appear. No substantial issues remained upon which defendant might be heard. Present — Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ. [See post, p. 791.]